IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 44 MM 2015
EX REL: MICHAEL J. PISKANIN,   :
                               :
                Petitioner     :
                               :
                               :
           v.                  :
                               :
                               :
HONORABLE KELLY L. BANACH AND :
HONORABLE WILLIAM H. PLATT AND :
DISTRICT ATTORNEY JAMES B.     :
MARTIN, ESQ., AND TAMMY        :
FERGUSON, AS FACILITY MANAGER  :
AND WARDEN SCI BENNER,         :
                               :
                Respondents    :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of April, 2015, the Application for Leave to File Original

Process is GRANTED, the “Application for Emergency Relief” is DENIED, and the

Prothonotary is DIRECTED to strike the jurists’ names form the caption.